DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. E. Briggs on 8/5/2022.
The application has been amended as follows: 

    1.	(Currently Amended) A system for load-testing a cloud radio access network (C-RAN), comprising:
at least one radio point (RP), each being configured to exchange radio frequency (RF) signals with at least one user equipment (UE);
a baseband controller communicatively coupled to the at least one RP via a front-haul ETHERNET network; and
the front-haul ETHERNET network, comprising:
at least one switch; and
a testing device that is time-synchronized to the baseband controller and the at least one RP, the testing device being configured to:
receive at least one received packet from each of the at least one RP;
replicate 
wherein a particular received packet of the at least one received packet is replicated by duplicating the particular received packet to produce a particular replicated packet and adding a delay
transmit the particular received packet and the particular replicated packet to the baseband controller.

2.	(Original) The system of claim 1, wherein the at least one switch comprises a plurality of switches, each being configured to communicate with the baseband controller.

3.	(Previously Presented) The system of claim 2, wherein the at least one RP comprises a plurality of RPs, wherein a first RP sends first packets to the baseband controller via a first switch and not a second switch, wherein a second RP sends second packets to the baseband controller via the first switch and the second switch.

4.	(Original) The system of claim 3, wherein the first RP has a single ETHERNET port that is used to communicate with the first switch, wherein the second RP is a next generation RP (nRP), wherein the second RP has a first ETHERNET port that is used to communicate with the first switch and a second ETHERNET port that is used to communicate with the second switch.

5.	(Cancelled)

6.	(Cancelled)

7.	(Previously Presented) The system of claim 1, wherein the testing device is further configured to change a simulated received signal strength of the particular replicated packet.

8.	(Previously Presented) The system of claim 1, wherein the testing device is further configured to change a simulated RP identification of a simulated RP that received the particular received packet from a UE of the at least one UE.

9.	(Currently Amended) The system of claim 1, wherein one or more of the at least one received packet are not replicated.

10.	(Original) The system of claim 1, wherein one or more of the replicated packets are not sent the baseband controller.

11.	(Currently Amended) The system of claim 1, wherein the testing device is configured to replicate one or more of the at least one received packet by duplicating one or more of the at least one received packet without modification to produce respective one or more replicated packets.

12.	(Currently Amended) The system of claim 1, wherein each 

13.	(Original) The system of claim 1, wherein the testing device is further configured to perform limited simulation, comprising:
generating at least one Random Access Channel (RACH) request packet, at least one Sounding Reference Signal (SRS) indication packet, or both; and
sending the at least one RACH request packet, at least one SRS indication packet, or both to the baseband controller.

14.	(Original) The system of claim 13, wherein the limited simulation further comprises:
generating at least one Precision Time Protocol (PTP) packet that is not related to Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) or Fifth Generation (5G) standards; and
sending the at least one PTP packet to the baseband controller.

15.	(Original) The system of claim 1, wherein the testing device is further configured to perform full simulation, comprising:
generating at least one Random Access Channel (RACH) request packet, at least one Sounding Reference Signal (SRS) indication packet, or both; and
sending the at least one RACH request packet, at least one SRS indication packet, or both to the baseband controller.

16.	(Previously Presented) The system of claim 15, wherein the full simulation further comprises:
receiving at least one response packet, from the baseband controller, that was generated in response to the at least one RACH request packet;
generating at least one additional packet in response to the at least one response packet; and
sending the at least one additional packet to the baseband controller.

17.	(Original) The system of claim 16, wherein the at least one response packet is a Radio Resource Control (RRC) random access response packet.

18.	(Previously Presented) The system of claim 16,
wherein the at least one additional packet is a Physical Uplink Shared Channel in-phase and quadrature (PUSCH-IQ) message;
wherein the testing device is further configured to process additional protocol messages from the baseband controller and exchange additional protocol response messages, on behalf of a simulated UE and a simulated RP, with the baseband controller.

19.	(Original) The system of claim 15, wherein the full simulation further comprises:
generating at least one Precision Time Protocol (PTP) packet that is not related to Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) or Fifth Generation (5G) standards; and
sending the at least one PTP packet to the baseband controller.

20.	(Currently Amended) A method for load-testing a cloud radio access network (C-RAN) system, the method comprising:
receiving at least one received packet from each of at least one radio point (RP), wherein a testing device is communicatively coupled to the at least one RP via at least one switch in a front-haul network;
replicating 
wherein a particular received packet of the at least one received packet is replicated by duplicating the particular received packet to produce a particular replicated packet and adding a delay
transmitting the particular received packet and the particular replicated packet to [[the]]a baseband controller.

21.	(Original) The method of claim 20, wherein the at least one switch comprises a plurality of switches, each being configured to communicate with the baseband controller.

22.	(Previously Presented) The method of claim 21, wherein the at least one RP comprises a plurality of RPs, wherein a first RP sends first packets to the baseband controller via a first switch and not a second switch, wherein a second RP sends second packets to the baseband controller via the first switch and the second switch.

23.	(Original) The method of claim 22, wherein the first RP has a single ETHERNET port that is used to communicate with the first switch, wherein the second RP is a next generation RP (nRP), wherein the second RP has a first ETHERNET port that is used to communicate with the first switch and a second ETHERNET port that is used to communicate with the second switch.

24.	(Cancelled)

25.	(Cancelled)

26.	(Previously Presented) The method of claim 20, further configured to changing a simulated received signal strength of the particular replicated packet.

27.	(Previously Presented) The method of claim 20, further configured to changing a simulated RP identification of a simulated RP that received the particular received packet from a UE.

28.	(Currently Amended) The method of claim 20, wherein one or more of the at least one received packet are not replicated.

29.	(Original) The method of claim 20, wherein one or more of the replicated packets are not sent the baseband controller.

30.	(Currently Amended) The method of claim 20, wherein the replicating comprises duplicating one or more of the at least one received packet without modification to produce respective one or more replicated packets.

31.	(Currently Amended) The method of claim 20, wherein each 

32.	(Original) The method of claim 20, further comprising performing limited simulation, comprising:
generating at least one Random Access Channel (RACH) request packet, at least one Sounding Reference Signal (SRS) indication packet, or both; and
sending the at least one RACH request packet, at least one SRS indication packet, or both to the baseband controller.

33.	(Original) The method of claim 32, wherein the limited simulation further comprises:
generating at least one Precision Time Protocol (PTP) packet that is not related to Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) or Fifth Generation (5G) standards; and
sending the at least one PTP packet to the baseband controller.

34.	(Original) The method of claim 20, further comprising performing full simulation, comprising:
generating at least one Random Access Channel (RACH) request packet, at least one Sounding Reference Signal (SRS) indication packet, or both; and
sending the at least one RACH request packet, at least one SRS indication packet, or both to the baseband controller.

35.	(Previously Presented) The method of claim 34, wherein the full simulation further comprises:
receiving at least one response packet, from the baseband controller, that was generated in response to the at least one RACH request packet;
generating at least one additional packet in response to the at least one response packet; and
sending the at least one additional packet to the baseband controller.

36.	(Original) The method of claim 35, wherein the at least one response packet is a Radio Resource Control (RRC) random access response packet.

37.	(Previously Presented) The method of claim 35,
wherein the at least one additional packet is a Physical Uplink Shared Channel in-phase and quadrature (PUSCH-IQ) message;
further comprising processing additional protocol messages from the baseband controller and exchanging additional protocol response messages, on behalf of a simulated UE and a simulated RP, with the baseband controller.

38.	(Original) The method of claim 34, wherein the full simulation further comprises:
generating at least one Precision Time Protocol (PTP) packet that is not related to Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) or Fifth Generation (5G) standards; and
sending the at least one PTP packet to the baseband controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416